On February 14,2000, the defendant was sentenced to five (5) years in the Montana State Prison.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Nik Geranios. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed, with the amendment that the defendant receive credit for successful probation time from August 9, 1998, through February 22, 1999, after which he was found to be in violation of his probation.
Hon. Ted L. Mizner, District Court Judge.